    Case: 1:21-cv-01916 Document #: 32 Filed: 05/16/21 Page 1 of 2 PageID #:2089




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SHENZHEN ZHEN PIN ZHENG
 DIGITAL ELECTRONIC
 TECHNOLOGY CO., LTD

                       Plaintiff,                        Civil Action No. 1:21-cv-01916

                v.                                        JURY TRIAL DEMANDED

 THE PARTNERSHIPS AND                                       Judge: John J. Tharp, Jr.
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,


                       Defendants.


    PLAINTIFF’S EX PARTE SECOND MOTION TO EXTEND THE TEMPORARY
                          RESTRAINING ORDER

       Plaintiff Shenzhen Zhen Pin Zheng Digital Electronic Technology Co., Ltd. (“Plaintiff”)

respectfully requests this Court for a second time to extend the Temporary Restraining Order

(“TRO”) entered in this matter (Dkt. No. 20) for an additional fourteen (14) days, through and

including June 2, 2021. This is Plaintiff’s second request for an extension of the TRO. The reasons

for such are set forth in the concurrently filed Memorandum of Law in Support.
   Case: 1:21-cv-01916 Document #: 32 Filed: 05/16/21 Page 2 of 2 PageID #:2090




Dated this 16th day of May, 2021.                   Respectfully submitted,

                                                     /s/ Hao Ni
                                                     Hao Ni
                                                     Texas Bar No.: 24047205
                                                     Ni, Wang & Massand, PLLC
                                                     8140 Walnut Hill Lane, Suite 500
                                                     Dallas, TX 75231
                                                     972.331.4600
                                                     97.314.0900 (facsimile)
                                                     hni@nilawfirm.com

                                                     David Randolph Bennett
                                                     Direction IP Law
                                                     P.O. Box 14184
                                                     2620 N. Burling St.,
                                                     Chicago, IL 60614
                                                     (312)291-1667
                                                     Email: dbennett@directionip.com
                                                    Counsel for Plaintiff Shenzhen Zhen Pin
                                                    Zheng Digital Electronic Technology Co.,
                                                    Ltd


                                CERTIFICATE OF SERVICE
       I hereby certify that on the 16th day of May, 2021, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Northern District of Illinois,
Eastern Division, using the electronic case filing system of the court. The electronic case filing
system sent a “Notice of Electronic Filing” to the attorneys of record who have consented in
writing to accept this Notice as service of this document by electronic means.

                                             /s/ Hao Ni
                                             Hao Ni
